NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO CHAVEZ-FLORES,                           No. 14-71227

                Petitioner,                      Agency No. A205-320-736

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Ricardo Chavez-Flores, a native and citizen of Mexico, petitions for the

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Chavez-Flores established

extraordinary or changed circumstances to excuse his untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5). Thus, we deny the petition as to Chavez-Flores’

asylum claim.

      The BIA denied Chavez-Flores’ withholding of removal claim on the ground

that Chavez-Flores could relocate within Mexico. Substantial evidence supports

this finds. See 8 C.F.R. §§ 1208.16(b)(1)(i)(B), (b)(3); Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003) (substantial evidence supported finding

that presumption of future persecution was rebutted). Accordingly, we deny the

petition as to Chavez-Flores’ withholding of removal claim.

      Finally, substantial evidence supports the agency’s denial of Chavez-

Flores’ CAT claim because he did not establish it is more likely than not he would

be tortured if returned to Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         2                                    14-71227